DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The specification is objected to for the following reasons (appropriate corrections are required):  The specification appears to contain significant language that is either improper English, poorly translated English, grammatically incorrect, or utilizing specific language in a manner that is not consistent with its well established meaning (e.g. “virtuous cycle” being used a total of 48 times, “until the driver settled/settles down” in Paragraphs 9 and 103, etc.).  Examiner suggests that Applicant carefully review the specification to provide edits/corrections where necessary.
Claim Objections
Claim 14 is objected to because of the following informalities:  This claim utilizes the term “overtime” although it appears from the context that Applicant inadvertently forgot to include a space between the words “over” and “time” (i.e. accidentally claiming “overtime” instead of “over time”).  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  This claim utilizes the term “the other location” in two locations, which while the use of this term seems more than likely that it is referring to “the another location” since the claim does bring in “another location” but not “an other location” (and thus this is a Claim Objection rather than Claim Rejection under 35 USC 112(b) based on lack of antecedent basis), it is still suggested for consistency and clarity to change “the other location” to “the another location” (or better still, call “another location” “a second location” or the like and then refer back to it by saying “the second location”).  Appropriate correction is suggested but not required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-5, 8, 11, and 15 (and Claims 2-3, 6-7, 9-10, and 12-13 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Firstly, lndependent Claim 1 includes the limitation “automatically adjust a position of the at least one mirror using the determined orientation to enable the driver to see the event via the at least one mirror”, independent Claim 8 includes the limitations “automatically repositioning the at least one mirror using the determined first orientation to enable the driver to see the event at the first location via the at least one mirror” and “automatically repositioning the at least one mirror using the determined second orientation to enable the driver to track the event from the first location to the second location via the at least one mirror”, dependent Claim 4 includes the limitation “automatically adjust the position of the at least one mirror using the determined orientation to enable the driver to see the event via the at least one mirror at the projected location”, dependent Claim 5 includes the limitation “automatically adjust the position of the at least one mirror to a new position using the determined second orientation to enable the driver to maintain visual of the event via the at least one mirror”, dependent Claim 11 includes the limitation “automatically repositioning the at least one mirror using the determined third orientation to enable the driver to see the event via the at least one mirror at the projected location”, and dependent Claim 15 includes the limitation “automatically adjust the position of the at least one mirror based on the additional tracked movement of the object and the updated gaze direction of the driver to enable the driver to visually follow the event via the at least one mirror from the projected location[[s]] to the other location”; however, these limitations render these claims indefinite.  These limitations definitively claim that the adjustments to the at least one mirror enable the driver to see the event; however, what if the event is in a particular blind spot that cannot be seen no matter which position/-s the at least one mirror is in?  It seems like these steps should be contingent upon the at least one mirror actually being able to go into position/-s that would enable the viewing of the event.  Secondly, and specifically relating to dependent Claims 4-5, 11, and 15, the object is only projected to reach the projected location, so it’s an estimated location which might be incorrect if the object moves in a way that was not projected, and if that happens, how can it be seen/tracked at the projected location?  These particular claims’ limitations thus appear to further require the object to be confirmed at the projected location (and that the one or more mirrors can actually be able to go into a position that would enable the viewing of the event at that location).  Thirdly, and with regards to only dependent Claim 5, the limitation discussed within this rejection includes the term “the projected locations” (plural) instead of “the projected location” (singular), which lacks proper antecedent basis for use in this claim (and for purposes of compact prosecution is being interpreted as being “the projected location” (singular)).  Finally, and with regards only to independent Claim 1, this claim includes the limitation “provide further automatic adjustments of the position of the at least one mirror based on changes in the movement of the object”; however, this limitation appears to be one or both of indefinite and/or else missing a critical step, as there is no means claimed that is specifically configured for determining “changes in the movement of the object” (i.e. the executed computer instructions are only stated to be configured “to detect movement of the vehicle relative to the vehicle”, but not specifically “changes in the movement”), nor is it clear as to what constitutes a detectable/sufficient “change in the movement” to warrant said further automatic adjustment/-s (is it a directional change, a speed change, both, is it/they compared to one or more angular/velocity change thresholds, etc.?).  As such, it is not clear as to the metes and bounds of this limitation and/or how this limitation can even be achieved given the required configurations for the claimed structures in this computing device (for example, perhaps the receiving images/analyzing steps are repeated in this step despite them not being included again?).  Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (US 2007/0182528), herein “Breed”, in view of Lee et al. (US 2010/0080416), herein “Lee”.  Furthermore, Claims 2-3, 5, 7-13, 15, and 17 are rejected under 35 U.S.C. 103 as being obvious over Breed in view of Lee.
Regarding Claim 1 (Independent), Breed discloses a computing device (control module 12), comprising:
a memory that is configured to store computer instructions (“Control circuitry 12 usually contains…a microprocessor containing sufficient memory and appropriate software”, Paragraph 264); and
one or more processors that are configured to execute the computer instructions (“Control circuitry 12 usually contains…a microprocessor containing sufficient memory and appropriate software”, Paragraph 264) to:
receive a plurality of first images of an area external to a vehicle (“to use images of different views of an object in the blind spot to correlate with known images that were used to train a neural network for blind spot occupancy. Then, carefully measured positions of the known images are used to locate particular parts of the object such as the windshield, tires, radiator grill, headlights, etc.”, Paragraph 278, “The optical array is thus arranged to obtain the images of the exterior of the vehicle represented by a matrix of pixels. To enhance the method, prior to the comparison of the images, the output from each array can be compared with a series of stored arrays representing different objects using optical correlation techniques”, Paragraph 519, “a plurality of images of the exterior of the vehicle are obtained, each from a respective location, a three-dimensional map of the exterior of the vehicle is created from the images, and a pattern recognition technique is applied to the map in order to determine the identification and position of the objects”, Paragraph 523, “a plurality of images of the exterior of the vehicle are obtained, each from a respective location, a three-dimensional map of the exterior of the vehicle is created from the images, and a pattern recognition technique is applied to the map in order to determine the identification and position of the objects”, Paragraph 523, “the receiver means may comprise a CCD array, a CMOS array, an HDRC camera, a dynamic pixel camera and an active pixel camera. A processor or control circuitry is usually coupled to the receiver means, by the use of wires or even wirelessly…The processor can be designed to create a three-dimensional map of a portion of the environment surrounding the vehicle based on the received optical waves or energy, and then extract features from the three-dimensional map”, Paragraphs 527-528);
receive at least one second image of a driver of the vehicle (“requires knowledge of the position of the eyes of the driver…have the capability of determining the location of the eyes of a vehicle operator. For those vehicles that contain such a system, the possibility exists not only to automatically adjust the mirror to optimally display the contents of the blind spot, but also to change the orientation of the mirror when some object that the driver should be aware of is in the blind spot. This invention therefore contemplates such activities when occupant sensing systems are placed on vehicles”, Paragraph 100; also see discussion below pertaining to Lee);
analyze the plurality of first images to detect movement of an object relative to the vehicle (“In a method for tracking motion of a vehicle…The additional image is subtracted from the first image to determine which pixels have changed in value. A leading edge of the changed pixels and a width of a field of the changed pixels is determined to thereby determine relative movement of the object from the time between which the first and additional images were taken. The first image is replaced by the additional image and the steps of obtaining an additional image and subtracting the additional image from the first image are repeated such that progressive relative motion of the object is attained”, Paragraph 524);
detect an event based on the movement of the object (“…determination of the presence and/or motion of the object detected in the blind spot. The use of a heads-up display is particularly useful for such a warning system since the driver is presumably looking through the windshield. Out-of-control monitoring can also apply to the host vehicle if its trajectory is unexpected relative to objects along the roadside or other proximate vehicles”, Paragraph 321);
in response to the detected event, analyze the at least one second image to determine a head position of the driver within the vehicle and a gaze direction of the driver (see discussion below pertaining to Lee);
determine an orientation of at least one mirror on the vehicle based on the movement of the object and the head position of the driver and the gaze direction of the driver relative to the at least one mirror (see discussion below pertaining to Lee);
automatically adjust a position of the at least one mirror using the determined orientation to enable the driver to see the event via the at least one mirror (“automatically adjust the mirror to optimally display the contents of the blind spot, but also to change the orientation of the mirror when some object that the driver should be aware of is in the blind spot. This invention therefore contemplates such activities when occupant sensing systems are placed on vehicles”, Paragraph 100); and
provide further automatic adjustments of the position of the at least one mirror based on changes in the movement of the object (“automatically adjust the mirror to optimally display the contents of the blind spot, but also to change the orientation of the mirror when some object that the driver should be aware of is in the blind spot. This invention therefore contemplates such activities when occupant sensing systems are placed on vehicles”, Paragraph 100, “the expected future path of the vehicle may be monitored and a warning provided when the expected future path of the vehicle approaches within a threshold distance of an identified object or vice versa”, Paragraph 193, “dynamic object position tracking when the object in the blind spot”, Paragraph 301, “one type of neural network may be optimum for identifying the contents of the blind spot and another for determining the location of the object dynamically”, Paragraph 349, “The first image is replaced by the additional image and the steps of obtaining an additional image and subtracting the additional image from the first image are repeated such that progressive relative motion of the object is attained”, Paragraph 524).
While Breed discloses the need to determine eye position of a driver for their invention, Breed does not go into any particular detail regarding the internal camera/-s determining the eye/head position of the driver, nor does Breed discuss gaze direction; however, these are clearly taught by Lee (“Image processing is performed to identify the location of the eyes of the driver. The eye location can then be used for DCA initialization to perform automatic adjustment of various vehicle components, such as the rear-view mirrors”, Paragraph 5, “The system 10 includes an eye location detection module 12 that receives inputs from a plurality of devices to determine the location of the driver's eyes, as described below. For example, the module 12 receives processed single camera images of the vehicle driver from a camera module 14 including a camera; position signals from position sensors on the driver seat, such as a driving seat inclination sensor and a driving seat position sensor, from a driving seat position module 16; and side-mirror angle position signals from a mirror angle module 18”, Paragraph 13, “the vehicle includes a camera module, such as the module 14, including a single camera 36 mounted on a surface in front of the driver 32 that records images of the face of the driver 32”, Paragraph 15, “After the image of the face of the driver 32 has been recorded by the camera 36, image processing is performed by the camera module 14 on the recorded image to locate the position of the eye of the driver 32 in the image, corresponding to the eye location E, which is represented by F in FIG. 3. For this purpose the image processing module is included in the camera module 14 and the image processing can be achieved by using any of the several existing image processing techniques”, Paragraph 20, “the eye location E can be used for the purpose of detecting the gaze of the driver and also for detecting a driver drowsiness condition, which can again help in avoiding accidents. Additionally, the gaze detection can be used to activate the DCA system. For this purpose, a gaze detection sub-module can be present in the camera module 14”, Paragraph 31, “the location of the eyes can be used for activating the DCA system”, Paragraph 35; also see Figs. 2-4).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the computing device of Breed to specifically utilize both eye/head position and eye gaze direction in determining if there is a need to adjust one or more mirrors, as taught by Lee, in order to not just put the mirrors in an ideal configuration to see any events such as other vehicles in the host vehicle’s blind spots, but to know if the driver is even looking at said mirrors.
Regarding Claim 8 (Independent), Breed discloses a method (“Vehicular Component Control Methods Based on Blind Spot Monitoring”, Title), comprising:
obtaining a plurality of first images of an area external to a vehicle (“to use images of different views of an object in the blind spot to correlate with known images that were used to train a neural network for blind spot occupancy. Then, carefully measured positions of the known images are used to locate particular parts of the object such as the windshield, tires, radiator grill, headlights, etc.”, Paragraph 278, “The optical array is thus arranged to obtain the images of the exterior of the vehicle represented by a matrix of pixels. To enhance the method, prior to the comparison of the images, the output from each array can be compared with a series of stored arrays representing different objects using optical correlation techniques”, Paragraph 519, “a plurality of images of the exterior of the vehicle are obtained, each from a respective location, a three-dimensional map of the exterior of the vehicle is created from the images, and a pattern recognition technique is applied to the map in order to determine the identification and position of the objects”, Paragraph 523);
obtaining a plurality of second images of a driver of the vehicle (“requires knowledge of the position of the eyes of the driver…have the capability of determining the location of the eyes of a vehicle operator. For those vehicles that contain such a system, the possibility exists not only to automatically adjust the mirror to optimally display the contents of the blind spot, but also to change the orientation of the mirror when some object that the driver should be aware of is in the blind spot. This invention therefore contemplates such activities when occupant sensing systems are placed on vehicles”, Paragraph 100; also see discussion below pertaining to Lee);
determining first movement of an object relative to the vehicle based on an analysis of at least a first subset of the plurality of first images (“the expected future path of the vehicle may be monitored and a warning provided when the expected future path of the vehicle approaches within a threshold distance of an identified object or vice versa”, Paragraph 193, “dynamic object position tracking when the object in the blind spot”, Paragraph 301, “one type of neural network may be optimum for identifying the contents of the blind spot and another for determining the location of the object dynamically”, Paragraph 349, “The first image is replaced by the additional image and the steps of obtaining an additional image and subtracting the additional image from the first image are repeated such that progressive relative motion of the object is attained”, Paragraph 524);
detecting an event at a first location relative to the vehicle based on the movement of the object (“…determination of the presence and/or motion of the object detected in the blind spot. The use of a heads-up display is particularly useful for such a warning system since the driver is presumably looking through the windshield. Out-of-control monitoring can also apply to the host vehicle if its trajectory is unexpected relative to objects along the roadside or other proximate vehicles”, Paragraph 321);
when the detected event is detected, determining a first head position of the driver based on an analysis of a first subset of the plurality of second images (see discussion below pertaining to Lee);
determining a first orientation of at least one mirror on the vehicle based on the first location of the event and the first head position of the driver relative to the at least one mirror (see discussion below pertaining to Lee);
automatically repositioning the at least one mirror using the determined first orientation to enable the driver to see the event at the first location via the at least one mirror (“automatically adjust the mirror to optimally display the contents of the blind spot, but also to change the orientation of the mirror when some object that the driver should be aware of is in the blind spot. This invention therefore contemplates such activities when occupant sensing systems are placed on vehicles”, Paragraph 100, “the expected future path of the vehicle may be monitored and a warning provided when the expected future path of the vehicle approaches within a threshold distance of an identified object or vice versa”, Paragraph 193, “dynamic object position tracking when the object in the blind spot”, Paragraph 301, “one type of neural network may be optimum for identifying the contents of the blind spot and another for determining the location of the object dynamically”, Paragraph 349, “The first image is replaced by the additional image and the steps of obtaining an additional image and subtracting the additional image from the first image are repeated such that progressive relative motion of the object is attained”, Paragraph 524);
determining a second location of the event relative to the vehicle based on an analysis of at least a second subset of the plurality of first images (“systems and methods for detecting and obtaining information about objects in the various blind spots that surround a vehicle”, Paragraph 2, “The first image is replaced by the additional image and the steps of obtaining an additional image and subtracting the additional image from the first image are repeated such that progressive relative motion of the object is attained”, Paragraph 524);
determining a second head position of the driver within the vehicle based on an analysis of a second subset of the plurality of second images (see discussions below pertaining to Lee as well as obviousness);
determining a second orientation of the at least one mirror based on the second location of the event and the second head position of the driver relative to the at least one mirror (see discussions below pertaining to Lee as well as obviousness); and
automatically repositioning the at least one mirror using the determined second orientation to enable the driver to track the event from the first location to the second location via the at least one mirror (“automatically adjust the mirror to optimally display the contents of the blind spot, but also to change the orientation of the mirror when some object that the driver should be aware of is in the blind spot. This invention therefore contemplates such activities when occupant sensing systems are placed on vehicles”, Paragraph 100, “the expected future path of the vehicle may be monitored and a warning provided when the expected future path of the vehicle approaches within a threshold distance of an identified object or vice versa”, Paragraph 193, “dynamic object position tracking when the object in the blind spot”, Paragraph 301, “one type of neural network may be optimum for identifying the contents of the blind spot and another for determining the location of the object dynamically”, Paragraph 349, “The first image is replaced by the additional image and the steps of obtaining an additional image and subtracting the additional image from the first image are repeated such that progressive relative motion of the object is attained”, Paragraph 524).
While Breed discloses the need to determine eye position of a driver for their invention, Breed does not go into any particular detail regarding the internal camera/-s determining the eye/head position of the driver, nor does Breed discuss gaze direction; however, these are clearly taught by Lee (“Image processing is performed to identify the location of the eyes of the driver. The eye location can then be used for DCA initialization to perform automatic adjustment of various vehicle components, such as the rear-view mirrors”, Paragraph 5, “The system 10 includes an eye location detection module 12 that receives inputs from a plurality of devices to determine the location of the driver's eyes, as described below. For example, the module 12 receives processed single camera images of the vehicle driver from a camera module 14 including a camera; position signals from position sensors on the driver seat, such as a driving seat inclination sensor and a driving seat position sensor, from a driving seat position module 16; and side-mirror angle position signals from a mirror angle module 18”, Paragraph 13, “the vehicle includes a camera module, such as the module 14, including a single camera 36 mounted on a surface in front of the driver 32 that records images of the face of the driver 32”, Paragraph 15, “After the image of the face of the driver 32 has been recorded by the camera 36, image processing is performed by the camera module 14 on the recorded image to locate the position of the eye of the driver 32 in the image, corresponding to the eye location E, which is represented by F in FIG. 3. For this purpose the image processing module is included in the camera module 14 and the image processing can be achieved by using any of the several existing image processing techniques”, Paragraph 20, “the eye location E can be used for the purpose of detecting the gaze of the driver and also for detecting a driver drowsiness condition, which can again help in avoiding accidents. Additionally, the gaze detection can be used to activate the DCA system. For this purpose, a gaze detection sub-module can be present in the camera module 14”, Paragraph 31, “the location of the eyes can be used for activating the DCA system”, Paragraph 35; also see Figs. 2-4).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Breed to specifically utilize both eye/head position and eye gaze direction in determining if there is a need to adjust one or more mirrors, as taught by Lee, in order to not just put the mirrors in an ideal configuration to see any events such as other vehicles in the host vehicle’s blind spots, but to know if the driver is even looking at said mirrors.
Furthermore, while Breed clearly discusses the possibility of multiple events (i.e. such as one or more objects in one or more blind spots) being detected (“systems and methods for detecting and obtaining information about objects in the various blind spots that surround a vehicle”, Paragraph 2), both Breed and Lee remain silent regarding the repeating of certain portions of the method to determine a second head position and a second orientation of the at least one mirror based on a second location with an event, and then readjusting the at least one mirror accordingly.  However, it does not appear that these additional steps are doing anything other than the steps already accomplished for the first detected event/object, and one of ordinary skill in the art at the time of filing would consider it obvious to essentially repeat the same steps again for any additional detected events/objects, even if it’s the same event/object that may have relocated to a different blind spot than previously.  As such, this independent claim is being rejected as being obvious over Breed in view of Lee (rather than being unpatentable over Breed in view of Lee, as per independent Claim 1 above).
Regarding Claim 14 (Independent), Breed discloses a system (see vehicle system shown in Fig. 1) comprising:
at least one mirror attached to a vehicle (side rear view mirror 16; “…adjust the position of one or more of the rear view mirrors based on the location of the object”, Paragraph 521);
at least one first camera configured to capture a plurality of first images of an area external to the vehicle (“to use images of different views of an object in the blind spot to correlate with known images that were used to train a neural network for blind spot occupancy. Then, carefully measured positions of the known images are used to locate particular parts of the object such as the windshield, tires, radiator grill, headlights, etc.”, Paragraph 278, “The optical array is thus arranged to obtain the images of the exterior of the vehicle represented by a matrix of pixels. To enhance the method, prior to the comparison of the images, the output from each array can be compared with a series of stored arrays representing different objects using optical correlation techniques”, Paragraph 519, “a plurality of images of the exterior of the vehicle are obtained, each from a respective location, a three-dimensional map of the exterior of the vehicle is created from the images, and a pattern recognition technique is applied to the map in order to determine the identification and position of the objects”, Paragraph 523);
at least one second camera configured to capture at least one second image of a driver of the vehicle (“requires knowledge of the position of the eyes of the driver…have the capability of determining the location of the eyes of a vehicle operator. For those vehicles that contain such a system, the possibility exists not only to automatically adjust the mirror to optimally display the contents of the blind spot, but also to change the orientation of the mirror when some object that the driver should be aware of is in the blind spot. This invention therefore contemplates such activities when occupant sensing systems are placed on vehicles”, Paragraph 100; also see discussion below pertaining to Lee); and
a computing device (control module 12), comprising:
a memory that is configured to store computer instructions (“Control circuitry 12 usually contains…a microprocessor containing sufficient memory and appropriate software”, Paragraph 264); and
one or more processors that are configured to execute the computer instructions (“Control circuitry 12 usually contains…a microprocessor containing sufficient memory and appropriate software”, Paragraph 264) to:
obtain, via the at least one first camera, the plurality of first images of the area external to the vehicle (“a plurality of images of the exterior of the vehicle are obtained, each from a respective location, a three-dimensional map of the exterior of the vehicle is created from the images, and a pattern recognition technique is applied to the map in order to determine the identification and position of the objects”, Paragraph 523, “the receiver means may comprise a CCD array, a CMOS array, an HDRC camera, a dynamic pixel camera and an active pixel camera. A processor or control circuitry is usually coupled to the receiver means, by the use of wires or even wirelessly…The processor can be designed to create a three-dimensional map of a portion of the environment surrounding the vehicle based on the received optical waves or energy, and then extract features from the three-dimensional map”, Paragraphs 527-528);
analyze the plurality of first images to detect an event based on movement of an object relative to the vehicle (“In a method for tracking motion of a vehicle…The additional image is subtracted from the first image to determine which pixels have changed in value. A leading edge of the changed pixels and a width of a field of the changed pixels is determined to thereby determine relative movement of the object from the time between which the first and additional images were taken. The first image is replaced by the additional image and the steps of obtaining an additional image and subtracting the additional image from the first image are repeated such that progressive relative motion of the object is attained”, Paragraph 524, “…determination of the presence and/or motion of the object detected in the blind spot. The use of a heads-up display is particularly useful for such a warning system since the driver is presumably looking through the windshield. Out-of-control monitoring can also apply to the host vehicle if its trajectory is unexpected relative to objects along the roadside or other proximate vehicles”, Paragraph 321);
in response to the detected event:
track the movement of the object relative to the vehicle over_time based on an analysis of the first plurality of images (“In a method for tracking motion of a vehicle…The additional image is subtracted from the first image to determine which pixels have changed in value. A leading edge of the changed pixels and a width of a field of the changed pixels is determined to thereby determine relative movement of the object from the time between which the first and additional images were taken. The first image is replaced by the additional image and the steps of obtaining an additional image and subtracting the additional image from the first image are repeated such that progressive relative motion of the object is attained”, Paragraph 524, “allows the maximum resolution for the identification and classification part of the object sensing problem while permitting a concentration on those particular pixels which track the leading edge of the object for dynamic position tracking. In fact, the random access features of these cameras can be used to track multiple parts of the image and thus, in some cases, multiple objects simultaneously while ignoring the majority of the image, and do so at very high speed. For example, several motorcycles or pedestrians in the blind spot can be tracked simultaneously by defining separate sub-frames for each individual object that is not connected to other objects. This random access pixel capability, therefore, is optimally suited for recognizing and tracking multiple objects in a blind spot. It is also suited for monitoring the environment outside of the vehicle other than for the purpose of blind spot detection such as collision avoidance and anticipatory sensing”, Paragraphs 307-308);
determine a projected location of the object relative to the vehicle based on the tracked movement of the object (i.e. one of the blind spots; “the expected future path of the vehicle may be monitored and a warning provided when the expected future path of the vehicle approaches within a threshold distance of an identified object or vice versa”, Paragraph 193, “dynamic object position tracking when the object in the blind spot”, Paragraph 301, “one type of neural network may be optimum for identifying the contents of the blind spot and another for determining the location of the object dynamically”, Paragraph 349, “In a method for tracking motion of a vehicle…The additional image is subtracted from the first image to determine which pixels have changed in value. A leading edge of the changed pixels and a width of a field of the changed pixels is determined to thereby determine relative movement of the object from the time between which the first and additional images were taken. The first image is replaced by the additional image and the steps of obtaining an additional image and subtracting the additional image from the first image are repeated such that progressive relative motion of the object is attained”, Paragraph 524);
capture, via the at least one second camera, the at least one second image of the driver of the vehicle as the object is being tracked (“requires knowledge of the position of the eyes of the driver…have the capability of determining the location of the eyes of a vehicle operator. For those vehicles that contain such a system, the possibility exists not only to automatically adjust the mirror to optimally display the contents of the blind spot, but also to change the orientation of the mirror when some object that the driver should be aware of is in the blind spot. This invention therefore contemplates such activities when occupant sensing systems are placed on vehicles”, Paragraph 100; also see discussion below pertaining to Lee);
analyze the at least one second image to determine a gaze direction of the driver (see discussion below pertaining to Lee);
determine an orientation in which to position the at least one mirror based on the projected location of the object and the gaze direction of the driver (see discussion below pertaining to Lee); and
automatically and dynamically adjust the position of the at least one mirror using the determined orientation to enable the driver to see the event via the at least one mirror if the object reaches the projected location (“automatically adjust the mirror to optimally display the contents of the blind spot, but also to change the orientation of the mirror when some object that the driver should be aware of is in the blind spot. This invention therefore contemplates such activities when occupant sensing systems are placed on vehicles”, Paragraph 100, “the expected future path of the vehicle may be monitored and a warning provided when the expected future path of the vehicle approaches within a threshold distance of an identified object or vice versa”, Paragraph 193, “dynamic object position tracking when the object in the blind spot”, Paragraph 301, “one type of neural network may be optimum for identifying the contents of the blind spot and another for determining the location of the object dynamically”, Paragraph 349, “The first image is replaced by the additional image and the steps of obtaining an additional image and subtracting the additional image from the first image are repeated such that progressive relative motion of the object is attained”, Paragraph 524).
While Breed discloses the need to determine eye position of a driver for their invention, Breed does not go into any particular detail regarding the internal camera/-s determining the eye/head position of the driver, nor does Breed discuss gaze direction; however, these are clearly taught by Lee (“Image processing is performed to identify the location of the eyes of the driver. The eye location can then be used for DCA initialization to perform automatic adjustment of various vehicle components, such as the rear-view mirrors”, Paragraph 5, “The system 10 includes an eye location detection module 12 that receives inputs from a plurality of devices to determine the location of the driver's eyes, as described below. For example, the module 12 receives processed single camera images of the vehicle driver from a camera module 14 including a camera; position signals from position sensors on the driver seat, such as a driving seat inclination sensor and a driving seat position sensor, from a driving seat position module 16; and side-mirror angle position signals from a mirror angle module 18”, Paragraph 13, “the vehicle includes a camera module, such as the module 14, including a single camera 36 mounted on a surface in front of the driver 32 that records images of the face of the driver 32”, Paragraph 15, “After the image of the face of the driver 32 has been recorded by the camera 36, image processing is performed by the camera module 14 on the recorded image to locate the position of the eye of the driver 32 in the image, corresponding to the eye location E, which is represented by F in FIG. 3. For this purpose the image processing module is included in the camera module 14 and the image processing can be achieved by using any of the several existing image processing techniques”, Paragraph 20, “the eye location E can be used for the purpose of detecting the gaze of the driver and also for detecting a driver drowsiness condition, which can again help in avoiding accidents. Additionally, the gaze detection can be used to activate the DCA system. For this purpose, a gaze detection sub-module can be present in the camera module 14”, Paragraph 31, “the location of the eyes can be used for activating the DCA system”, Paragraph 35; also see Figs. 2-4).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system of Breed to specifically utilize both eye/head position and eye gaze direction in determining if there is a need to adjust one or more mirrors, as taught by Lee, in order to not just put the mirrors in an ideal configuration to see any events such as other vehicles in the host vehicle’s blind spots, but to know if the driver is even looking at said mirrors.
Regarding Claims 2-3 and 9-10, Breed as modified by Lee teaches the computing device of Claim 1 and renders obvious the method of Claim 8, respectively, and the combination of Breed with Lee further renders obvious that:
the one or more processors are configured to receive the at least one second image of the driver of the vehicle by executing further computer instructions to: receive the at least one second image of the driver in response to the detected event (per Claim 2) / obtaining the plurality of second images of the driver of the vehicle includes: capturing the plurality of second images of the driver in response to the detected event (per Claim 9); or
the one or more processors are configured to receive the at least one second image of the driver of the vehicle by executing further computer instructions to: receive the at least one second image of the driver prior to detection of the event (per Claim 3) / obtaining the plurality of second images of the driver of the vehicle includes: capturing the plurality of second images of the driver prior to detection of the event (per Claim 10).
The reasoning behind this obviousness is because the claim set’s combination of Claims 2 and 9 (“after option”) with Claims 3 and 10 (“prior to option”) essentially cover two alternatives which together cover all possibilities (i.e. receive second imagery either after the detection of the event or else prior to the detection of the event), and the specification does not appear to explain any particular advantage or unexpected result for the after or the prior to options.  However, one of ordinary skill in the art would understand that it is merely a matter of obvious design choice as to which option to choose.  While a motivation for the “after option” may be to save processing power and energy (by not requiring the at least one second camera to be activated unless there is an event detected), the motivation for the “prior to option” may when the at least one second camera is always on, for example, so that the driver may be analyzed to make sure they are alert to the road they are driving on at any given time.  As Applicant has claimed both possibilities, it appears that choosing either the “after option” or the “prior to option” is merely a matter of obvious design choice rather than a unique requirement for the invention.  It should be further noted that in the case of further prosecution Applicant argues that these two options are not obvious variants of each other, Examiner may determine a need to restrict out one of these two options via a restriction requirement due to them being considered Applicant-admitted non-obvious species.
Regarding Claim 4, Breed as modified by Lee teaches the computing device of Claim 1, and Breed further discloses that:
the one or more processors are configured to execute further computer instructions to:
determine a projected location of the object based on the movement of the object (i.e. one of the blind spots; “the expected future path of the vehicle may be monitored and a warning provided when the expected future path of the vehicle approaches within a threshold distance of an identified object or vice versa”, Paragraph 193, “dynamic object position tracking when the object in the blind spot”, Paragraph 301, “one type of neural network may be optimum for identifying the contents of the blind spot and another for determining the location of the object dynamically”, Paragraph 349, “In a method for tracking motion of a vehicle…The additional image is subtracted from the first image to determine which pixels have changed in value. A leading edge of the changed pixels and a width of a field of the changed pixels is determined to thereby determine relative movement of the object from the time between which the first and additional images were taken. The first image is replaced by the additional image and the steps of obtaining an additional image and subtracting the additional image from the first image are repeated such that progressive relative motion of the object is attained”, Paragraph 524);
determine the orientation of the at least one mirror on the vehicle based on the projected location of the object and the head position of the driver and the gaze direction of the driver relative to the at least one mirror (see previous discussion above in the prior art rejection of independent Claim 1 pertaining to Lee, which will not be repeated for the sake of brevity); and
automatically adjust the position of the at least one mirror using the determined orientation to enable the driver to see the event via the at least one mirror at the projected location (“automatically adjust the mirror to optimally display the contents of the blind spot, but also to change the orientation of the mirror when some object that the driver should be aware of is in the blind spot. This invention therefore contemplates such activities when occupant sensing systems are placed on vehicles”, Paragraph 100, “the expected future path of the vehicle may be monitored and a warning provided when the expected future path of the vehicle approaches within a threshold distance of an identified object or vice versa”, Paragraph 193, “dynamic object position tracking when the object in the blind spot”, Paragraph 301, “one type of neural network may be optimum for identifying the contents of the blind spot and another for determining the location of the object dynamically”, Paragraph 349, “The first image is replaced by the additional image and the steps of obtaining an additional image and subtracting the additional image from the first image are repeated such that progressive relative motion of the object is attained”, Paragraph 524).
Regarding Claim 11, Breed as modified by Lee renders obvious the method of Claim 8, and the combination of Breed with Lee further renders obvious:
determining a projected location of the object based on movement of the object from the first location to the second location (i.e. one of the blind spots; “the expected future path of the vehicle may be monitored and a warning provided when the expected future path of the vehicle approaches within a threshold distance of an identified object or vice versa”, Paragraph 193, “dynamic object position tracking when the object in the blind spot”, Paragraph 301, “one type of neural network may be optimum for identifying the contents of the blind spot and another for determining the location of the object dynamically”, Paragraph 349, “In a method for tracking motion of a vehicle…The additional image is subtracted from the first image to determine which pixels have changed in value. A leading edge of the changed pixels and a width of a field of the changed pixels is determined to thereby determine relative movement of the object from the time between which the first and additional images were taken. The first image is replaced by the additional image and the steps of obtaining an additional image and subtracting the additional image from the first image are repeated such that progressive relative motion of the object is attained”, Paragraph 524);
determining a third orientation of the at least one mirror based on the projected location of the object (i.e. it does not appear that this additional step is doing anything other than the steps already accomplished for the first detected event/object, and one of ordinary skill in the art at the time of filing would consider it obvious to essentially repeat the same steps again for any additional detected events/objects, even if it’s the same event/object that may have relocated to a different blind spot than previously); and
automatically repositioning the at least one mirror using the determined third orientation to enable the driver to see the event via the at least one mirror at the projected location (“automatically adjust the mirror to optimally display the contents of the blind spot, but also to change the orientation of the mirror when some object that the driver should be aware of is in the blind spot. This invention therefore contemplates such activities when occupant sensing systems are placed on vehicles”, Paragraph 100, “the expected future path of the vehicle may be monitored and a warning provided when the expected future path of the vehicle approaches within a threshold distance of an identified object or vice versa”, Paragraph 193, “dynamic object position tracking when the object in the blind spot”, Paragraph 301, “one type of neural network may be optimum for identifying the contents of the blind spot and another for determining the location of the object dynamically”, Paragraph 349, “The first image is replaced by the additional image and the steps of obtaining an additional image and subtracting the additional image from the first image are repeated such that progressive relative motion of the object is attained”, Paragraph 524).
Regarding Claim 15, Breed as modified by Lee teaches the system of Claim 14, and the combination of Breed with Lee further renders obvious that:
the one or more processors are configured to execute further computer instructions to:
track, based on images captured via the at least one first camera, movement of the object from the projected location to another location (i.e. another one of the blind spots; “the expected future path of the vehicle may be monitored and a warning provided when the expected future path of the vehicle approaches within a threshold distance of an identified object or vice versa”, Paragraph 193, “dynamic object position tracking when the object in the blind spot”, Paragraph 301, “one type of neural network may be optimum for identifying the contents of the blind spot and another for determining the location of the object dynamically”, Paragraph 349, “In a method for tracking motion of a vehicle…The additional image is subtracted from the first image to determine which pixels have changed in value. A leading edge of the changed pixels and a width of a field of the changed pixels is determined to thereby determine relative movement of the object from the time between which the first and additional images were taken. The first image is replaced by the additional image and the steps of obtaining an additional image and subtracting the additional image from the first image are repeated such that progressive relative motion of the object is attained”, Paragraph 524);
determine, based on images captured via the at least one second camera, an updated gaze direction of the driver as the object is being tracked (i.e. it does not appear that this additional step is doing anything other than the steps already accomplished for the first detected event/object, and one of ordinary skill in the art at the time of filing would consider it obvious to essentially repeat the same steps again for any additional detected events/objects, even if it’s the same event/object that may have relocated to a different blind spot than previously); and
automatically adjust the position of the at least one mirror based on the tracked movement of the object and the updated driver's gaze direction to enable the driver to visually follow the event via the at least one mirror (“automatically adjust the mirror to optimally display the contents of the blind spot, but also to change the orientation of the mirror when some object that the driver should be aware of is in the blind spot. This invention therefore contemplates such activities when occupant sensing systems are placed on vehicles”, Paragraph 100, “the expected future path of the vehicle may be monitored and a warning provided when the expected future path of the vehicle approaches within a threshold distance of an identified object or vice versa”, Paragraph 193, “dynamic object position tracking when the object in the blind spot”, Paragraph 301, “one type of neural network may be optimum for identifying the contents of the blind spot and another for determining the location of the object dynamically”, Paragraph 349, “The first image is replaced by the additional image and the steps of obtaining an additional image and subtracting the additional image from the first image are repeated such that progressive relative motion of the object is attained”, Paragraph 524).
Regarding Claim 5, Breed as modified by Lee teaches the computing device of Claim 1, and the combination of Breed with Lee further renders obvious that:
the one or more processors are configured to provide the further automatic adjustments of the position of the at least one mirror by executing further computer instructions to:
receive at least one third image of the area external to the vehicle (i.e. another one of the blind spots; “the expected future path of the vehicle may be monitored and a warning provided when the expected future path of the vehicle approaches within a threshold distance of an identified object or vice versa”, Paragraph 193, “dynamic object position tracking when the object in the blind spot”, Paragraph 301, “one type of neural network may be optimum for identifying the contents of the blind spot and another for determining the location of the object dynamically”, Paragraph 349, “In a method for tracking motion of a vehicle…The additional image is subtracted from the first image to determine which pixels have changed in value. A leading edge of the changed pixels and a width of a field of the changed pixels is determined to thereby determine relative movement of the object from the time between which the first and additional images were taken. The first image is replaced by the additional image and the steps of obtaining an additional image and subtracting the additional image from the first image are repeated such that progressive relative motion of the object is attained”, Paragraph 524);
analyze the at least one third image to detect second movement of the object relative to the vehicle (i.e. it does not appear that this additional step is doing anything other than the steps already accomplished for the first detected event/object, and one of ordinary skill in the art at the time of filing would consider it obvious to essentially repeat the same steps again for any additional detected events/objects, even if it’s the same event/object that may have relocated to a different blind spot than previously);
receive at least one fourth image of the driver of the vehicle (i.e. it does not appear that this additional step is doing anything other than the steps already accomplished for the first detected event/object, and one of ordinary skill in the art at the time of filing would consider it obvious to essentially repeat the same steps again for any additional detected events/objects, even if it’s the same event/object that may have relocated to a different blind spot than previously);
analyze the at least one fourth image to determine a second head position of the driver within the vehicle and a second gaze direction of the driver (i.e. it does not appear that this additional step is doing anything other than the steps already accomplished for the first detected event/object, and one of ordinary skill in the art at the time of filing would consider it obvious to essentially repeat the same steps again for any additional detected events/objects, even if it’s the same event/object that may have relocated to a different blind spot than previously);
determine a second orientation of at least one mirror on the vehicle based on the second movement of the object and the second head position of the driver and the second gaze direction of the driver relative to the at least one mirror (i.e. it does not appear that this additional step is doing anything other than the steps already accomplished for the first detected event/object, and one of ordinary skill in the art at the time of filing would consider it obvious to essentially repeat the same steps again for any additional detected events/objects, even if it’s the same event/object that may have relocated to a different blind spot than previously); and
automatically adjust the position of the at least one mirror to a new position using the determined second orientation to enable the driver to maintain visual of the event via the at least one mirror (“automatically adjust the mirror to optimally display the contents of the blind spot, but also to change the orientation of the mirror when some object that the driver should be aware of is in the blind spot. This invention therefore contemplates such activities when occupant sensing systems are placed on vehicles”, Paragraph 100, “the expected future path of the vehicle may be monitored and a warning provided when the expected future path of the vehicle approaches within a threshold distance of an identified object or vice versa”, Paragraph 193, “dynamic object position tracking when the object in the blind spot”, Paragraph 301, “one type of neural network may be optimum for identifying the contents of the blind spot and another for determining the location of the object dynamically”, Paragraph 349, “The first image is replaced by the additional image and the steps of obtaining an additional image and subtracting the additional image from the first image are repeated such that progressive relative motion of the object is attained”, Paragraph 524).
Regarding Claims 6, 12, and 16, Breed as modified by Lee teaches the computing device of Claim 1 (per Claim 6) and the system of Claim 14 (per Claim 16), Breed as modified by Lee renders obvious the method of Claim 8 (per Claim 12), and Breed further discloses that:
the one or more processors are configured to execute further computer instructions to: provide a notice to the driver indicating the event (per Claim 6) / providing a notice to the driver indicating the event (per Claim 12) / an output device, wherein the one or more processors are configured to execute further computer instructions to: provide, via the output device, a notice to the driver indicating the event (per Claim 16) (“detecting and obtaining information about objects in the various blind spots that surround a vehicle and warning the vehicle operator”, Paragraph 2, “A passive warning can be given in the form of a light on the mirror whenever an object is in the blind spot”, Paragraph 15, “This warning must be given to the driver either at a place where he can almost subconsciously observe the warning when he is contemplating a lane change maneuver, or it must provide an audible warning if he attempts to make such a lane change maneuver”, Paragraph 69, “warnings can be provided if identification can be made of the object in the blind spot and an accurate measurement made of the position and velocity of that object relative to the host vehicle”, Paragraph 97).
Regarding Claims 7, 13, and 17, Breed as modified by Lee teaches the computing device of Claim 1 (per Claim 7) and the system of Claim 14 (per Claim 17), Breed as modified by Lee renders obvious the method of Claim 8 (per Claim 13), and the combination of Breed with Lee further renders obvious that:
the one or more processors are configured to execute further computer instructions to: provide a notice to the driver indicating the adjusted position of the at least one mirror in response to the event (per Claim 7) / providing a notice to the driver indicating the repositioning of the at least one mirror in response to the event (per Claim 13) / an output device, wherein the one or more processors are configured to execute further computer instructions to: provide, via the output device, a notice to the driver indicating the adjusted position of the at least one mirror in response to the event (per Claim 17) (i.e. this is an obvious variant to Claims 6, 12, and 16 as cited to above, as instead of the warning being given to the driver specifically when the event/object is detected in a blind spot, the warning is instead being given to the driver when the at least one mirror is adjusted in response to said event/object being detected in a blind spot; this obviousness is because Breed already discloses that the mirror will automatically adjust when there is an object in a blind spot (see Paragraph 100 for example) and that a warning can be given in the form of light on the mirror whenever an object is in a blind spot (see Paragraph 15 for example), so it follows that the same warning given for an object being in a blind spot would obviously also serve as a warning that the mirror has been adjusted to show said object in a blind spot, since they can both [warning light and mirror adjustment] occur together).
Response to Arguments
Applicant's arguments filed 24 Mar 22 have been fully considered but they are not fully persuasive.
Firstly, Applicant argues that a few paragraphs of the specification have been amended to improve readability of the language, and thus the objection to the specification should be withdrawn.  Applicant further states that the phrase “virtuous cycle” nor “until the driver settled down”/“until the driver settles down” are used in an improper manner.  However, the corrections made to the specification was only specific to one use of one previously identified example phrase that was unclear/incorrect, and no other corrections were made.  As such, Examiner disagrees and has substantially maintained the specification objection for use of phrases such as these.  It is unclear as to what is meant by “virtuous cycle”, which has been used 48 times throughout the specification, and it is also unclear as to what is meant by “until the driver settled down”/“until the driver settles down” as used in Paragraphs 9 and 103.  There are likely other issues within the specification for use of language that is either improper English, poorly translated English, grammatically incorrect, or utilizing specific language in a manner that is not consistent with its well established meaning.  Examiner suggests that Applicant carefully review the specification to provide edits/corrections where necessary.
Secondly, Applicant argues that the previously made objections to claims have been corrected to remove the possessive nature of certain claim limitations, and thus these objections should be withdrawn.  While Examiner agrees, Applicant’s amendment to the claims has necessitated the need for two new claim objections against Claims 14 and 15.  See above Claim Objections section for further details.
Thirdly, Applicant argues that the previously made 35 USC 112(b) rejections to claims should be withdrawn either due to corrective amendment and/or due to being improper.  Applicant states that at least some of these rejections can be removed due to the changing of “abnormal event” to just “event” within the claims and changing “a first image” to “a plurality of first images” within independent Claim 1; Examiner agrees with these and has removed those particular rejections.  Applicant further states that “one of ordinary skill in the art would appreciate that there may be scenarios where the mirror cannot physically move into a position to make an event viewable to the driver. But one of ordinary skill in the art would understand how to calculate those positions and understand the boundaries of the claimed limitations”.  Examiner disagrees.  In rebuttal, Examiner firstly points out that Applicant’s own remarks indicate that they too understand that the mirror may not always be able to achieve the outcome of enabling the driver to see the object/event.  Secondly, Examiner points out that Applicant’s remarks including "automatically adjust a position of the at least one mirror using the determined orientation to enable the driver to possibly see the event via the at least one mirror” actually support the Examiner’s position because unlike the actual claim language used for independent Claim 1, the word “possibly” is only used in these remarks but not in the claims.  That too points to the Applicant understanding the necessity of adding/editing something (similar to Applicant adding “possibly” to this limitation in the remarks) to make these claims definite, because otherwise it is simply impossible for these limitations to take place in all situations.  Examiner suggests (presuming there is specification support) changing “to enable the driver to see the event via the at least one mirror” to replace the “to enable” portion with something like “to optimize a likelihood of enabling” and/or to require that the “to enable” be conditional on the event actually being possible to be seen in the at least one mirror based on respective physical ranges of motion of the one or more mirrors.  Further, it appears that the determination as to whether this condition of the event actually being possible to be seen in the at least one mirror also requires (besides being based on the respective physical ranges of motion of the one or more mirrors) an instantaneous knowledge of all three of position of the object/event, position of eyes of the driver, and gaze direction of the driver.  Thirdly, and logically following the mentioning of there needing to be a definitive knowledge of (among other things) position of the object/event for these limitations to occur, Claims 4, 11, and 14-15 discuss determining the projected location of the object/event relative to the vehicle and then carrying out a similar limitation for enabling the driver to see the object/event based on the projected location.  However, a projected location is a guess because it’s based on an estimate for a future position based on past positions and how they’re changing over time.  But a projection may be wrong, as Applicant again appears to also understand because Applicant amended independent Claim 14 to say “automatically and dynamically adjust the position of the at least one mirror using the determined orientation to enable the driver to see the abnormal event via the at least one mirror if the object reaches the projected location”.  This is in contrast to the other claims which did not use the conditional word “if”.  As such, Examiner has only withdrawn this rejection for Claim 14 but has maintained it for all of the other claims that still have the same issue described both previously and currently.  Furthermore, several new issues under 35 USC 112(b) have been created by the amendments made to the claims and thus they have been added into this section as well.  See above Claim Rejections under 35 USC 112 section for further details.
Finally, Applicant argues that the previously made 35 USC 103 prior art rejections to claims should be withdrawn because the combination of Breed and Lee allegedly teaches away from the claimed invention because of a specific sentence from Breed’s Paragraph 100 which states "[t]he inventions herein do not generally contemplate the use of rear view mirrors to permit the vehicle operator to actually see the contents of the blind spot".  Examiner disagrees and rebuts with the entirety of Paragraph 100 rather than just the first sentence of this paragraph, which Examiner holds is extremely relevant to the claimed invention and says absolutely nothing that would teach away from the claimed invention (“The inventions herein do not generally contemplate the use of rear view mirrors to permit the vehicle operator to actually see the contents of the blind spot. This is because to accurately accomplish this requires knowledge of the position of the eyes of the driver. It is been observed that drivers adjust side rear view mirrors over an extended range that renders the use of the mirror angle unsuitable for determining the position of the driver's eyes. Furthermore, the driver may change his or her seating position without changing the position of the rear view mirror. Occupant sensing systems are now being developed for vehicles that have the capability of determining the location of the eyes of a vehicle operator. For those vehicles that contain such a system, the possibility exists not only to automatically adjust the mirror to optimally display the contents of the blind spot, but also to change the orientation of the mirror when some object that the driver should be aware of is in the blind spot. This invention therefore contemplates such activities when occupant sensing systems are placed on vehicles.”).  As such, this argument is not found to be persuasive and the 35 USC 103 prior art rejections have been substantially maintained by the Examiner (other than minor changes necessitated by amendments made to the claims).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between the hours of 0930-1800 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663